Citation Nr: 1000704	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right ankle pain, status post arthroscopy, with 
extensive synovectomy.

2.  Entitlement to an increased rating in excess of 10 
percent for left ankle condition with arthroscopy.

3.  Entitlement to a compensable rating for sensioneural 
hearing loss of the left ear.

4.  Entitlement to an initial compensable rating for residual 
scars on the dorsolateral aspect of the right ankle.

5.  Entitlement to an initial compensable rating for residual 
scars on the dorsolateral aspect of the left ankle.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1981 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Roanoke, Virginia.

By way of a November 2008 rating decision, the RO granted 
entitlement to service connection for patellofemoral syndrome 
of the right and left knee and intervertebral disc syndrome 
with degenerative arthritic changes.  The RO also granted 
service connection for peripheral nerve involvement, 
superficial peroneal nerve, right and left lower extremity, 
and erectile dysfunction, as well as special monthly 
compensation.  The Veteran has not filed a Notice of 
Disagreement as to the assigned ratings and effective dates.  
Therefore, these issues are no longer a part of the current 
appeal.

The Veteran requested a Travel Board hearing before a member 
of the Board, as indicated by the August 2007 VA Form 9.  The 
RO notified the Veteran by a January 2009 letter that a 
Travel Board hearing would be held on February 26, 2009 
before a member of the Board.  The Veteran, however, failed 
to attend the hearing.  Accordingly, the issues were 
certified to the Board for adjudication. 

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus has been withdrawn, as indicated on the 
February 2009 VA Form 646, and is no longer on appeal.  The 
Board will therefore not discuss that issue.  



FINDINGS OF FACT

1.  The right ankle pain, status post arthroscopy, with 
extensive synovectomy is manifested by no more than moderate 
limitation of motion. 

2.  The left ankle condition with arthroscopy is manifested 
by no more than moderate limitation of motion. 

3.  An August 2005 VA examination revealed an average pure 
tone threshold of 50 decibels and a speech recognition score 
of 100 for the nonservice-connected right ear and an average 
pure tone threshold of 55 decibels and a speech recognition 
score of 92 for the service-connected left ear.

4.  An April 2008 VA examination revealed an average pure 
tone threshold of 75 decibels and a speech recognition score 
of 100 for the nonservice-connected right ear and an average 
pure tone threshold of 75 decibels and a speech recognition 
score of 100 for the service-connected left ear.

5.  The evidence of record indicates that the Veteran 
experiences pain from his scars on the dorsolateral aspect of 
the right ankle.

6.  The evidence of record indicates that the Veteran 
experiences pain from his scars on the dorsolateral aspect of 
the left ankle.

7.  Evidence submitted since the February 1996 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for right ear 
hearing loss on the merits.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the residuals of right ankle pain, 
status post arthroscopy, with extensive synovectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5010 and 5271 (2009).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the left ankle condition with 
arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.159, 
4.1, 4.7, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5010 and 5271 (2009).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2009).

4.  The criteria for a 10 percent rating for residual scars 
on the dorsolateral aspect of the right ankle have been met.  
38 U.S.C. §§ 1155, 5107 (West 2002 & 2009); 38 C.F.R. §§ 
3.102, 4.1- 4.16, Diagnostic Code Diagnostic Codes 7803, 
7804, 7805 (effective August 30, 2002); and 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (effective October 23, 
2008).

5.  The criteria for a 10 percent rating for residual scars 
on the dorsolateral aspect of the left ankle have been met.  
38 U.S.C. §§ 1155, 5107 (West 2002 & 2009); 38 C.F.R. §§ 
3.102, 4.1- 4.16, Diagnostic Codes 7803, 7804, 7805 
(effective August 30, 2002); and 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (effective October 23, 2008).


6.  The February 1996 rating decision denying service 
connection for right ear hearing loss is final.  Evidence 
received since the February 1996 rating decision is not new 
and material and the Veteran's claim is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  Also, for a claim to 
reopen a previously denied claim for service connection, the 
VCAA requires that VA provide a notice letter that describes 
the basis of the previous denial, as well as the evidence 
necessary to substantiate the element or elements of service 
connection found to be unsubstantiated in the previous 
denial.  The failure to provide this notice prior to the 
adjudication of a Veteran's claim generally constitutes 
prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the Veteran was provided notice of the 
VCAA in August 2005, prior to the January 2006 rating 
decision.  An additional VCAA letter was sent in April 2008.  
The VCAA letters indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  The Veteran also received 
notice pertaining to the downstream disability rating and 
effective date elements of the claims, with subsequent 
adjudication of his claims in a December 2008 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, Mayfield, and Kent, supra.

Moreover, it is well to observe that service connection for 
residual scars, dorsolateral aspect, of the right and left 
ankle has been established and an initial rating has been 
assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claims have been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. 
§ 5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection and assigning an initial disability rating, he 
filed a notice of disagreement contesting the initial ratings 
assigned.  See 38 C.F.R. § 3.159(b)(3) (2008).  The RO 
furnished the Veteran a Statement of the Case that addressed 
the initial ratings assigned, included notice of the criteria 
for a higher rating for these conditions, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Further, the Veteran was provided information 
consistent with the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in May 2008.   Regardless, the 
case was vacated and remanded sub nom in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) and therefore 
such notification is no longer required.

The Veteran was afforded a VA examination in August 2005 and 
April 2008 for his right and left ankle disabilities, 
residual scars of the right and left ankle, and left ear 
hearing loss.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record service 
treatment records, VA outpatient treatment reports, VA 
examinations, statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.

II.  Pertinent Laws and Regulations for Higher Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

III.  Increased Rating for Left Ear Hearing Loss

The Veteran is seeking a compensable rating for his service-
connected left ear hearing loss under the criteria of 38 
C.F.R. § 4.87, Diagnostic Code 6100.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R.         
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

The August 2005 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
25
20
25
30
40

The average pure tone threshold was 50 in the non-service 
connected right ear and 55 in the service-connected left ear.  
The speech recognition score was 100 in the nonservice-
connected right ear and 92 in the service-connected left ear.  

For the service-connected left ear, application of an average 
pure tone threshold of 55 decibels and of the speech 
recognition score of 92 results in a numerical designation of 
I under Table VI.  Accordingly, the Board will apply the 
numerical designation of I resulting from Table VI.

For the nonservice-connected right ear, application of an 
average pure tone threshold of 50 decibels and of the speech 
recognition score of 100 results in a numerical designation 
of I under Table VI.  Accordingly, the Board will apply the 
numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.

The April 2008 VA audiological exam revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
30
25
30
30
40

The average pure tone threshold was 75 in the non-service 
connected right ear and 75 in the service-connected left ear.  
The speech recognition score was 100 in the nonservice-
connected right ear and the service-connected left ear.  

For the service-connected left ear, application of an average 
pure tone threshold of 75 decibels and of the speech 
recognition score of 100 results in a numerical designation 
of II under Table VI.  Accordingly, the Board will apply the 
numerical designation of II resulting from Table VI.

For the nonservice-connected right ear, application of an 
average pure tone threshold of 75 decibels and of the speech 
recognition score of 100 results in a numerical designation 
of II under Table VI.  Accordingly, the Board will apply the 
numerical designation of II resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of II and the left ear numerical designation of 
II results in a 0 percent evaluation.

The Board has acknowledged the Veteran's lay contentions, as 
indicated in his August 2007 Form 9 substantive appeal.  His 
assertions of hearing difficulty are insufficient to 
establish entitlement to a higher evaluation for left ear 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for left ear hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
Veteran's claim of entitlement to a higher evaluation for 
left ear hearing loss, and the claim is denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Again, the Board finds that the Veteran's left ear hearing 
loss has been no more than 0 percent disabling since a year 
prior to the receipt of the claim for a higher rating, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition since that date.  Hart, supra.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board acknowledges the Veteran's 
contention that his hearing loss has worsened over time.  
However, the Veteran has submitted no evidence showing that 
his service-connected left ear hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV.  Increased Rating for Bilateral Ankle Condition

The RO has evaluated the Veteran's right ankle pain, status 
post arthroscopy, with extensive synovectomy and left ankle 
condition, with arthroscopy as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, effective from July 22, 
1995.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Given that the Veteran has already been assigned a 10 percent 
evaluation, and because his injury affects only one joint, 
consideration has been given to the diagnostic codes 
specifically concerning the ankle.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation is in order for marked 
limitation of motion.  

The rating criteria do not define "moderate" or "marked."  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6.

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle 
dorsiflexion is from 0 to 20 degrees, while normal plantar 
flexion is from 0 to 45 degrees.  

VA treatment records dated from May 2004 to June 2005 reflect 
complaints of recurrent and worsening of bilateral ankle 
pain.  In May 2004, the Veteran complained of pain, 
stiffness, and swelling at the end of the work day.  The 
Veteran wore special boots with soft sole and shock-
absorption.  He also had numbness in the middle three toes 
bilaterally.  There were degenerative changes in the right 
ankle.  Upon physical examination, the Veteran had full range 
of motion with slight pain on dorsiflexion.  The Veteran was 
treated with a rigid stirrup ankle brace to resist chronic 
ankle strains and a compression stocking for the swelling.  
X-rays revealed mild degenerative changes of the right ankle.  
There was a very small ossification adjacent to the tip of 
the left medial malleolus.  The ankle mortises were normally 
maintained.  There was a calcaneal spur on both sides.  The 
Veteran was diagnosed, in part, with degenerative changes of 
the right ankle; accessory ossicle or evidence of old trauma 
near the tip of the left medial malleolus; and a very small 
bilateral plantar calcaneal spur.  The Veteran received an 
injection of Xylocaine and Kenalog in both feet.  In July 
2004, the Veteran complained of pain of a 9 out of 10 (10 
being the worse) at the end of a work day.  Treatment with 
NSAIDs and physical therapy were unsuccessful.  He was 
diagnosed with arthritis and neuralgia.  

Another July 2004 treatment record noted numbness in both 
feet and ankle pain with tenderness, but no swelling.  Range 
of motion was full with slight pain on dorsiflexion.  A 
December 2004 treatment record noted that the cortisone 
injection to both feet was unsuccessful.  A March 2005 
treatment record noted minor arthritic changes along both 
ankle joints and osteophytic change along the medial 
malleolus of the left ankle otherwise no acute changes.  Left 
ankle range of motion and muscle power were within normal 
limits.  The right ankle dorsiflexion was limited at 2 
degrees and eversion/inversion was limited.  There was no 
swelling, redness, crepitation, and effusion.  The Veteran 
was treated with steroid injections, stirrup ankle brace to 
resist chronic ankle sprains, and was to continue compression 
stockings for swelling.  A June 2005 treatment noted 
complaints of ankle pain.

The Veteran underwent a VA examination in August 2005.  The 
Veteran complained of recurrent pain, numbness in all toes of 
both feet, and stiffness.  The Veteran's gait and posture 
were normal with no abnormal weight bearing of the feet.  
There was no use of ambulatory assistive devices.  The 
examination of the ankle revealed normal bilateral appearance 
with no deformity.  There was no ankylosis.  The range of 
motion consisted of dorsiflexion of the right and left ankle 
of 20 degrees with pain at 0 to 20 degrees; and flexion of 
the right and left ankle of 45 degrees with pain from 20 to 
45 degrees.  Range of motion was limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  The 
VA examiner stated that he could not determine additional 
limitation of motion in degrees without mere speculation.  X-
rays of the right were normal.  X-rays of the left ankle were 
normal, but revealed accessory ossiclae or evidence of an old 
trauma near the tip of the left medial malleolus.  The 
Veteran was diagnosed with right ankle pain with extensive 
snynovectomy and a left ankle condition with arthroscopy.  

VA treatment records from October 2005 to April 2008 reflect 
complaints of and treatment for ankle pain and intermittent 
swelling.

The Veteran was afforded another VA examination in April 
2008.  The Veteran complained of pain, weakness, stiffness, 
swelling, giving way, lack of endurance, locking, and 
fatigability.  There was no heat, redness, or dislocation.  
The pain was constant, localized, and was described as 
"aching, sharp, sticking, cramping, and shooting."  The 
pain level was a 9 out of 10 (10 being the worst).  The pain 
was aggravated and limited by weight bearing activities 
(i.e., standing or walking).  The dorsiflexion for the right 
and left ankle was 15 degrees with pain and plantar flexion 
was 30 degrees with pain.  The joint function of the right 
and left ankle was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
There was no indication of a malunion to the os calcis or 
malunion of astraglus on the right or the left ankle.  X-rays 
revealed os subtibiale, which was noted to be a normal 
variant with no other abnormality.  The Veteran was diagnosed 
with status post arthroscropy, bilateral ankle condition, 
with a history of extensive synovectomy on right ankle with 
surgical scars.  The VA examiner stated that the subjective 
findings consist of chronic pain, weakness, stiffness, 
crepitus, giving way, and locking.  Objective findings 
consist of tenderness, guarding of movement, and limited 
range of motion.  He noted that the effect of the condition 
on the claimant's usual occupation was chronic pain, 
weakness, stiffness in both knees, ankles, and lower back.  
The effect of the condition on the claimant's daily activity 
was chronic pain, weakness, and stiffness.

VA treatment records from May 2008 to October 2008 reflect 
complaints of and treatment for ankle pain, arthralgia, and 
intermittent swelling.

In this case, the Veteran has complained of pain, loss of 
range of motion, swelling, osteoarthritic changes, stiffness, 
weakness, and lack of endurance of the right and left ankle, 
as indicated in the report from his August 2005 and April 
2008 VA examinations, various lay statements, his January 
2007 notice of disagreement, and August 2007 VA Form 9.  

The majority of the medical evidence reflects that the 
limitation of motion of the right and left ankle have been no 
worse than moderate, and, as such, a higher rating under DC 
5271 is not warranted.  In this regard, range of motion 
testing conducted during the August 2005 VA examination for 
the right and the left ankle revealed full dorsiflexion and 
plantar flexion of 0 to 20 degrees and 0 to 45 degrees, 
respectively.  The April 2008 VA examination for the right 
and the left ankle revealed that the dorsiflexion and plantar 
flexion were only limited by 5 degrees and 15 degrees, 
respectively.  As such, the Board finds that marked 
limitation of motion has not been shown.  

Further, the range of motion simply precludes a rating higher 
than the 10 percent already assigned, even considering 
additional functional impairment due to painful flare-ups and 
the tenets of DeLuca.  Specifically, the August 2005 VA 
examiner found that the range of motion was limited by pain, 
but not by fatigue, weakness, lack of endurance, or 
incoordination.  The April 2008 VA examiner found that the 
joint function of the right and left ankle was not limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  As such, evidence indicating a finding 
of additional functional loss beyond that which is 
objectively shown in the examination has not been presented.  
After a thorough review of the Veteran's claims file, the 
Board concludes that the 10 percent rating currently assigned 
adequately compensates the Veteran for the functional 
limitations and the complaints of pain.  

The Board has considered other rating sections.  However, 
there is no evidence of ankylosis (Diagnostic Code 5270 and 
5272); malunion of oscalcis or astragalus, with marked 
deformity (20 percent under Diagnostic Code 5273); or 
astragalectomy (20 percent under Diagnostic Code 5274). 

Again, the Board finds that the Veteran's disabilities have 
been no more than 10 percent disabling since July 2004, a 
year prior to the receipt of the claims for a higher rating, 
so his rating cannot be "staged" because this represents 
his greatest level of functional impairment attributable to 
this condition since that date.  Hart, supra.  After 
considering all the evidence of record, the Board finds that 
a higher rating is not warranted, and that the claim must be 
denied.  

Finally, the Veteran has submitted no evidence showing that 
his service-connected ankle disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this fracture has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.   See Bagwell v. Brown, Floyd v. 
Brown, both supra.

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the residuals of the right ankle 
pain, status post arthroscopy, with extensive synovectomy and 
in excess of 10 percent for the left ankle condition with 
arthroscopy, and these claims must be denied.  38 C.F.R. § 
4.7.

V.  Higher Initial Rating for Residual of Scars of the Left 
and Right Ankle

The Veteran's scars for the left and right ankle are 
currently rated under the provisions of Diagnostic Code 7804 
as 0 percent disabling, effective August 25, 2005.  

On September 23, 2008, Diagnostic Code 7804 was amended, 
effective October 23, 2008.  See 73 Fed.Reg. 54708-01, 54710 
(September 23, 2008).  Under the revised regulations, scars 
other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805.   The General Counsel for VA 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for the periods from and 
after the effective date of the regulatory change.  However, 
the Veteran does get the benefit of having both the former 
and revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g).  

In this case, the RO has considered his scar disorders under 
the amended criteria in a December 2008 supplemental 
statement of the case.  The Board, therefore, will also 
consider the claim under both the former and the amended 
criteria.

Under the former VA Rating Schedule, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on 
other than the head, face, or neck, that do not cause limited 
motion and encompass an area or areas at least 144 square 
inches (929 square centimeters) warrant a 10 percent 
evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  
Under Diagnostic Code 7803, superficial scars that are also 
unstable warrant a 10 percent evaluation.  38 C.F.R.    § 
4.118.  Diagnostic Code 7805 provided that other scars could 
be rated on limitation of function of the affected area.  38 
C.F.R. § 4.118.  Notes differentiated between deep and 
superficial scars, by explaining that deep scars are those 
with underlying tissue damage.  In addition, an unstable scar 
was specified as one where, for any reason, there was 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Notes following Diagnostic Codes 7801-7804.  As is 
shown by the evidence, Diagnostic Codes 7801 through 7803 and 
7805 are inapplicable.

Under the current Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Under the former Diagnostic Code 7804, superficial scars that 
were painful on examination were evaluated as 10 percent 
compensable.

VA treatment records dated from July 2004 to June 2005 
reflect no complaints or treatment for ankle scars.

The VA examination dated in August 2005 noted several 0.5 
millimeter puncture wound scars on the dorsolateral aspect of 
both ankles that was consistent with arthroscopy.  The scars 
were level without tenderness, disfigurement, ulceration 
adherence, instability, tissue loss, keloid formation, 
pigmentary changes, or abnormal texture.

An April 2008 VA examination noted that there were two round 
scars above and lateral to the ankles with the same 
measurements measuring about 1.0 cm by 1.0 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, and abnormal 
texture.

In various written lay statements, the Veteran contends, in 
part, that his scars are painful to touch.  (See August 2007 
VA Form 9 and February 2009 VA Form 646).

Although a number of other diagnostic codes deal specifically 
with scarring, the Veteran's ankle scars are most 
appropriately rated under Diagnostic Code 7804.  In this 
regard, Diagnostic Code 7800 is inapplicable as it covers 
scars on the head, face, and neck only; however, the scars at 
issue here are on the Veteran's ankles.  There has been no 
showing that the surgical scars involve underlying tissue, 
and Diagnostic Code 7801, which is for deep scars, is 
therefore not appropriate.  Although Diagnostic Code 7802 
applies to superficial scars that that are nonlinear, the 
area covered by scars must be 144 square inches (929 square 
centimeters), which is far larger than the area covered by 
the Veteran's scars.  The previous Diagnostic Code 7803 was 
for unstable scars, which is not applicable in this case.  
Diagnostic Code 7805, which provides for rating scars based 
on limitation of the affected part, is also inapplicable as 
the medical evidence does not show, nor does the Veteran 
contend, that any scars over the ankles produce any 
limitation of function.

Whether under the old or new Diagnostic Code 7804, the 
Veteran is entitled to a 10 percent rating for painful scars.  
Given the evidence as outlined above, the Veteran's surgical 
scars over the right and left ankle are superficial and 
painful to touch.  There is conflicting evidence of record 
regarding the tenderness of the Veteran's scar; however, the 
Veteran is competent and credible in his consistent 
assertions that the scars are painful.  Thus, in an effort to 
properly rate this Veteran, the Board resolves all reasonable 
doubt in the Veteran's favor and finds that he is entitled to 
a 10 percent rating for a right ankle scar and a 10 percent 
rating for the left ankle scar under Diagnostic Code 7804.

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 10 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
In other words, the Veteran's ankle scars have been no more 
than 10 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected scars and that the manifestations of the 
scars are not in excess of those contemplated by the assigned 
rating.  Simply, there is no indication in the record that 
the average industrial impairment from the scars would be in 
excess of that contemplated by the assigned rating.  
Therefore, in absence of such factors, the Board determines 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

VI.  New and Material Evidence 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in July 2005, subsequent 
to that date.  Therefore, the current version of the law, 
which is set forth in the following paragraph, is applicable 
in this case.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

A February 1996 rating decision denied entitlement to service 
connection for hearing loss of the right ear.  The Veteran 
did not appeal the Board decision, and it became final.  

The evidence considered by the RO at the time included 
service treatment records and VA examinations dated in 
September 1995 and October 1995.

The evidence added to the record since the February 1996 
rating decision consists of lay evidence; VA treatment 
records from VA Medical Center in Hampton, Virginia; VA 
examinations dated in August 2005 and April 2008.

A July 2004 VA treatment record noted that the Veteran 
complained of hearing difficulty.  The audiological 
examination revealed normal auditory acuity.  The August 2005 
VA examination revealed 100 percent speech recognition score 
for the right ear.  The April 2008 VA examination revealed 
slight to mild sensorineural hearing loss of the right ear.  
While the above cited evidence may be considered "new" in 
that it was not of record at the time of the February 1996 
rating decision, it is not "material" because it does not 
show that the Veteran's right ear hearing loss was incurred 
in or aggravated in service.  In this regard, the Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  
Therefore, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

With respect to the Veteran's own statements on file in 
support of his claim regarding right ear hearing loss, these 
are essentially reiterations of similar contentions raised in 
1995.  It is well-established that a layperson without 
medical training, such as the Veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 
 
Consequently, because there is no competent medical evidence 
that the Veteran's right ear hearing loss was incurred in or 
aggravated in service, the new evidence does not relate to an 
unestablished fact that was the basis for the prior denial.  
The evidence which has been presented does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for right ear hearing loss is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for right 
ear hearing loss is not reopened, and the benefit sought on 
appeal remains denied.


ORDER

An increased rating in excess of 10 percent for right ankle 
pain, status post arthroscopy, with extensive synovectomy is 
denied.

An increased rating in excess of 10 percent for left ankle 
condition with arthroscopy is denied.

A compensable rating for left ear hearing loss is denied.

An initial rating of 10 percent rating for residual scars on 
the dorsolateral aspect of the right ankle is granted, 
subject to the applicable laws and regulations governing the 
award of monetary benefits.

An initial rating of 10 percent rating for residual scars on 
the dorsolateral aspect of the left ankle is granted, subject 
to the applicable laws and regulations governing the award of 
monetary benefits.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for right ear 
hearing loss; the appeal is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


